DETAILED ACTION   

1.	The Office Action is in response to Application 16731856 filed on 12/31/2019. Claims 1-20 are pending.        

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 06/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“control interface  …” in claim 15;
“pose estimation control module…” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
“pose estimation control module …” corresponding to fig. 3, component 304 and paragraph 0027; 
“control interface  …” …” corresponding to fig. 9, component 910 and paragraph 0067. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

				
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

s 1-4, 6-13, 15-17, 19-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Gali et al. (US 20190297233) and in view of  Schmidt et al. (US 20190391260). 
 
	Regarding claim 1, Gali teaches a method (fig. 4) for positioning a hinged vehicle (fig. 2) including a primary part (fig. 2, the vehicle) and a secondary part (fig. 2, the trainer) coupled to the primary part at a project site (as shown in fig. 2), comprising: 
	receive, by a pose estimation control module (fig. 3, Trailer assist) from an image capturing device (fig. 3, rear camera), digital image data representing one or more features of the secondary part (fig. 4, step of Trailer present);  
	perform, by the pose estimation control module, image analysis on the digital image data to identify positions of the one or more features of the secondary part (fig. 4, step of calculate hitch ball position);  
	identify, by the pose estimation control module, an angle of at least a portion of the secondary part based on the positions of the one or more features of the secondary part 
from the analysis of the digital image data (fig. 4, step of calculate the trailer angle w.r.t vehicle center axis; paragraph 0017, … As shown in FIG. 3, the rear camera captures image data representative of the scene with the target at the trailer, and the system processes the captured image data in accordance with the known mechanical parameters to determine the trailer angle and change rate);  
	calculate, by the pose estimation control module, a current position of the secondary part based on the angle of the at least a portion of the secondary part (paragraph 0020, … The system 
	initiating, by the pose estimation control system, a change in a position of the primary part to position the secondary part on the correct position (paragraph 0043, … The vehicle then begins a turn by keeping the steering wheel at a fixed angle (e.g., greater than .+-.5 degrees, such as, for example, about 10 degrees) and moving forward.  The vehicle continues the turn until the system confirms that the rate of change of the observed or determined trailer angle from the visual angle detector becomes less than a second threshold rate of change).
	It is noticed that Gali does not disclose explicitly of calculate, by the pose estimation control module, a positional difference between a correct position at the project site for the secondary part and a current position of the secondary part at the project site;  
	and to compensate for the positional difference.
	Schmidt disclose of calculate, by the pose estimation control module, a positional difference between a correct position at the project site for the secondary part and a current position of the secondary part at the project site (paragraph 0026, …Data, from which a virtual trailer model may be generated, are thus present in memory device 8.  Information about where trailer 4 is located in relation to vehicle 1 is thus available to control unit 6.  Since the data stored in memory unit 8 refer to a trailer 4 that has a trailer angle 300 of 180.degree., it is advantageously provided that imaging sensor 3 detects a change in trailer angle 300.  Therefore, the stored data, in particular with regard to the position and/or alignment of trailer 4, may be corrected; in which the difference between trailer location and virtual trailer model position is the positional difference);  

	
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology calculate, by the pose estimation control module, a positional difference between a correct position at the project site for the secondary part and a current position of the secondary part at the project site;  and to compensate for the positional difference as taught by Schmidt as a modification to the method of Gali for the benefit of that correct a position and/or an alignment of the virtual trailer model based on the instantaneous trailer angle (claim 16).

	Regarding claim 10, Gali teaches a computer product comprising a non-transitory computer readable medium storing a plurality of instructions (paragraph 0015, … A camera 16 is mounted at the rear end portion of the pulling vehicle 12.  An image processor (such as a digital processor or field programmable gate array (FPGA) or digital signal processor (DSP) or application specific integrated circuit (ASIC) or camera imager system on chip (SOC) or other suitable processor or processing means… is operable to process the image data)  that when executed control an electronic device (fig. 3) including one or more processors (paragraph 0065, … the system includes an image processor operable to process image data captured by the camera or cameras), the electronic device is configured to positioning a hinged vehicle (fig. 2) 
	receive, by a pose estimation control module (fig. 3, Trailer assist) from an image capturing device (fig. 3, rear camera), digital image data representing one or more features of the secondary part (fig. 4, step of Trailer present);  
	perform, by the pose estimation control module, image analysis on the digital image data to identify positions of the one or more features of the secondary part (fig. 4, step of calculate hitch ball position);  
	identify, by the pose estimation control module, an angle of at least a portion of the secondary part based on the positions of the one or more features of the secondary part 
from the analysis of the digital image data (fig. 4, step of calculate the trailer angle w.r.t vehicle center axis; paragraph 0017, … As shown in FIG. 3, the rear camera captures image data representative of the scene with the target at the trailer, and the system processes the captured image data in accordance with the known mechanical parameters to determine the trailer angle and change rate);  
	calculate, by the pose estimation control module, a current position of the secondary part based on the angle of the at least a portion of the secondary part (paragraph 0020, … The system determines/predicts the position of the trailer over time with the help of vehicle parameters and corresponding trailer location; in which, trailer location includes angle);
	initiating, by the pose estimation control system, a change in a position of the primary part to position the secondary part on the correct position (paragraph 0043, … The vehicle then begins a turn by keeping the steering wheel at a fixed angle (e.g., greater than .+-.5 degrees, such as, for example, about 10 degrees) and moving forward.  The vehicle continues the turn until the 
	It is noticed that Gali does not disclose explicitly of calculate, by the pose estimation control module, a positional difference between a correct position at the project site for the secondary part and a current position of the secondary part at the project site;  
	and to compensate for the positional difference.
	Schmidt disclose of calculate, by the pose estimation control module, a positional difference between a correct position at the project site for the secondary part and a current position of the secondary part at the project site (paragraph 0026, …Data, from which a virtual trailer model may be generated, are thus present in memory device 8.  Information about where trailer 4 is located in relation to vehicle 1 is thus available to control unit 6.  Since the data stored in memory unit 8 refer to a trailer 4 that has a trailer angle 300 of 180.degree., it is advantageously provided that imaging sensor 3 detects a change in trailer angle 300.  Therefore, the stored data, in particular with regard to the position and/or alignment of trailer 4, may be corrected; in which the difference between trailer location and virtual trailer model position is the positional difference);  
	and to compensate for the positional difference (claim 16,  … An instantaneous trailer angle is determined between a vehicle longitudinal axis and a trailer longitudinal axis with the imaging sensor to correct a position and/or an alignment of the virtual trailer model based on the instantaneous trailer angle).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology calculate, by the pose estimation control module, a positional difference between a correct position at the project site for the 

	Regarding claim 15, Gali teaches a system (fig. 5) for positioning a hinged vehicle (fig. 2) including a primary part (fig. 2, the vehicle) and a secondary part (fig. 2, the trainer) coupled to the primary part at a project site (as shown in fig. 2), the system comprising: 
	an image capturing device (fig. 3, rear camera) mounted on the primary component (paragraph 0017, … the rear camera captures image data representative of the scene with the target at the trailer; paragraph 0015, … A camera 16 is mounted at the rear end portion of the pulling vehicle);  
	memory configured to store data (paragraph 0037, … All the collected data are then entered into the set of previously calibrated trailers ..i.e., stored in memory);  
	a control interface (fig. 5, TAD 2.0) for displaying information to a user (paragraph 0065, … Responsive to such image processing, and when an object or other vehicle is detected, the system may generate an alert to the driver of the vehicle and/or may generate an overlay at the displayed image to highlight or enhance display of the detected object or vehicle);  
	and a pose estimation control module (fig. 3, Trailer assist) formed of one or more processors coupled to the image capturing device, the memory, and the control interface (paragraph 0065, … the system includes an image processor operable to process image data 
captured by the camera or cameras), the pose estimation control module being configured to: 

	perform, by the pose estimation control module, image analysis on the digital image data to identify positions of the one or more features of the secondary part (fig. 4, step of calculate hitch ball position);  
	identify, by the pose estimation control module, an angle of at least a portion of the secondary part based on the positions of the one or more features of the secondary part 
from the analysis of the digital image data (fig. 4, step of calculate the trailer angle w.r.t vehicle center axis; paragraph 0017, … As shown in FIG. 3, the rear camera captures image data representative of the scene with the target at the trailer, and the system processes the captured image data in accordance with the known mechanical parameters to determine the trailer angle and change rate);  
	calculate, by the pose estimation control module, a current position of the secondary part based on the angle of the at least a portion of the secondary part (paragraph 0020, … The system determines/predicts the position of the trailer over time with the help of vehicle parameters and corresponding trailer location; in which, trailer location includes angle);
	 initiating, by the pose estimation control system, a change in a position of the primary part to position the secondary part on the correct position (paragraph 0043, … The vehicle then begins a turn by keeping the steering wheel at a fixed angle (e.g., greater than .+-.5 degrees, such as, for example, about 10 degrees) and moving forward.  The vehicle continues the turn until the system confirms that the rate of change of the observed or determined trailer angle from the visual angle detector becomes less than a second threshold rate of change).

	and to compensate for the positional difference.
	Schmidt disclose of calculate, by the pose estimation control module, a positional difference between a correct position at the project site for the secondary part and a current position of the secondary part at the project site (paragraph 0026, …Data, from which a virtual trailer model may be generated, are thus present in memory device 8.  Information about where trailer 4 is located in relation to vehicle 1 is thus available to control unit 6.  Since the data stored in memory unit 8 refer to a trailer 4 that has a trailer angle 300 of 180.degree., it is advantageously provided that imaging sensor 3 detects a change in trailer angle 300.  Therefore, the stored data, in particular with regard to the position and/or alignment of trailer 4, may be corrected; in which the difference between trailer location and virtual trailer model position is the positional difference);  
	and to compensate for the positional difference (claim 16,  … An instantaneous trailer angle is determined between a vehicle longitudinal axis and a trailer longitudinal axis with the imaging sensor to correct a position and/or an alignment of the virtual trailer model based on the instantaneous trailer angle).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology calculate, by the pose estimation control module, a positional difference between a correct position at the project site for the secondary part and a current position of the secondary part at the project site;  and to compensate for the positional difference as taught by Schmidt as a modification to the system of Gali for the 
	
	Regarding claim 2, the combination of Gali and Schmidt teaches the limitations of claim 1 as discussed above, In addition, Gali further discloses that the image capturing device is implemented on the primary part and captures images within a field of view that includes at 
least a portion of the secondary part (paragraph 0017, … the rear camera captures image data representative of the scene with the target at the trailer; paragraph 0015, … A camera 16 is mounted at the rear end portion of the pulling vehicle).
	
	Regarding claim 3, the combination of Gali and Schmidt teaches the limitations of claim 1 as discussed above, In addition, Gali further discloses that the primary part moves the secondary part by pushing or pulling the secondary part across the project site (as shown in fig. 2).
	
	Regarding claim 4, the combination of Gali and Schmidt teaches the limitations of claim 1 as discussed above, In addition, Gali further discloses that capturing a calibration image of 
the at least a portion of the secondary part when the secondary part is positioned in-line with the primary part (paragraph 0030, … The feature matching and filtering is done for all previously calibrated trailers, such that a previously calibrated trailer that best matches the current video frame is selected as the candidate "recognized" trailer…);  storing the image in memory (paragraph 0030, … If the candidate trailer matches at least as well as the threshold, the stored settings for that trailer, including the features to be tracked and the offset angle, are set as the 

	Regarding claim 6, the combination of Gali and Schmidt teaches the limitations of claim 1 as discussed above, In addition, Gali further discloses that analyzing distance measurements of points of the secondary parts to identify features of the secondary part (paragraph 0020, … The system measures the various distances including vehicle-to-hitch ball, hitch ball-to-centroid(s) of the trailer body and the camera-to-hitch ball);  and using the positions of the features to identify the angle of the secondary part (fig. 4, step of calculate hitch ball position and calculate the trailer angle).

	Regarding claim 7, the combination of Gali and Schmidt teaches the limitations of claim 1 as discussed above, In addition, Gali further discloses that the primary part is a vehicle and the 
secondary part is an implement (as shown in fig. 2).

	Regarding claim 8, the combination of Gali and Schmidt teaches the limitations of claim 1 as discussed above, In addition, Gali further discloses that changing the position of the primary part includes outputting an instruction to a user interface that causes a driver of the hinged vehicle to steer the primary part (paragraph 0003, … the driver has to enter its properties to put  After driving straight ahead, the driver executes a turn, traveling either forwards or backwards, such that the trailer angle exceeds .+-.5 degrees). 

	Regarding claim 9, the combination of Gali and Schmidt teaches the limitations of claim 1 as discussed above, In addition, Gali further discloses that changing the position of the primary part includes instructing a vehicle control system to move and steer the hinged vehicle along a corrected primary part position so that the secondary part is positioned on the correct position without user involvement (paragraph 0003, … when attaching a trailer to the vehicle, the driver has to enter its properties to put the trailer driving aid system into a position to properly calculate the driving aids overlays, when backing up with a trailer attached; paragraph 0021, … the trailering assist system of the present invention automatically identifies the presence of a trailer attached at or hitched to the vehicle using angular motion of the trailer, and calculates the trailer 
position in physical space with respect to the hitch ball, so the user does not need to keep a target or known pattern on the trailer body; and paragraph 0043, The vehicle then begins a turn by keeping the steering wheel at a fixed angle (e.g., greater than .+-.5 degrees, such as, for example, about 10 degrees) and moving forward.  The vehicle continues the turn until the system confirms that the rate of change of the observed or determined trailer angle from the visual angle detector becomes less than a second threshold rate of change). 


least a portion of the secondary part (paragraph 0017, … the rear camera captures image data representative of the scene with the target at the trailer; paragraph 0015, … A camera 16 is mounted at the rear end portion of the pulling vehicle).
	
	Regarding claim 12, the combination of Gali and Schmidt teaches the limitations of claim 10 as discussed above, In addition, Gali further discloses that the primary part moves the secondary part by pushing or pulling the secondary part across the project site (as shown in fig. 2).
	
	Regarding claim 13, the combination of Gali and Schmidt teaches the limitations of claim 10 as discussed above, In addition, Gali further discloses that capturing a calibration image of 
the at least a portion of the secondary part when the secondary part is positioned in-line with the primary part (paragraph 0030, … The feature matching and filtering is done for all previously calibrated trailers, such that a previously calibrated trailer that best matches the current video frame is selected as the candidate "recognized" trailer…);  storing the image in memory (paragraph 0030, … If the candidate trailer matches at least as well as the threshold, the stored settings for that trailer, including the features to be tracked and the offset angle, are set as the reference image data);  and linking the calibration image to a reference position for the secondary part so that the pose estimation control system can use the reference position of the secondary part to calculate the angle (paragraph 0058,  … The absolute measured angle of the 

	Regarding claim 16, the combination of Gali and Schmidt teaches the limitations of claim 15 as discussed above, In addition, Gali further discloses that the image capturing device is implemented on the primary part and captures images within a field of view that includes at 
least a portion of the secondary part (paragraph 0017, … the rear camera captures image data representative of the scene with the target at the trailer; paragraph 0015, … A camera 16 is mounted at the rear end portion of the pulling vehicle).
	
	Regarding claim 17, the combination of Gali and Schmidt teaches the limitations of claim 15 as discussed above, In addition, Gali further discloses that the pose estimation control module is coupled to a vehicle control system that includes a vehicle control module for controlling an operation of the hinged vehicle without user involvement (as suggested in paragraph 0021, … the trailering assist system of the present invention automatically identifies the presence of a trailer attached at or hitched to the vehicle using angular motion of the trailer, and calculates the trailer 
position in physical space with respect to the hitch ball, so the user does not need to keep a target or known pattern on the trailer body).
	
	Regarding claim 19, the combination of Gali and Schmidt teaches the limitations of claim 15 as discussed above, In addition, Gali further discloses that the primary part moves the 
	 
	Regarding claim 20, the combination of Gali and Schmidt teaches the limitations of claim 15 as discussed above, In addition, Gali further discloses that capturing a calibration image of 
the at least a portion of the secondary part when the secondary part is positioned in-line with the primary part (paragraph 0030, … The feature matching and filtering is done for all previously calibrated trailers, such that a previously calibrated trailer that best matches the current video frame is selected as the candidate "recognized" trailer…);  storing the image in memory (paragraph 0030, … If the candidate trailer matches at least as well as the threshold, the stored settings for that trailer, including the features to be tracked and the offset angle, are set as the reference image data);  and linking the calibration image to a reference position for the secondary part so that the pose estimation control system can use the reference position of the secondary part to calculate the angle (paragraph 0058,  … The absolute measured angle of the trailer is the consensus angle computed above, plus the offset angle for the current reference image.  If at least one features survives the filtering, the frame is deemed a "good frame", and the consensus angle is used to update the predictive filter).

7.	Claims 5, 14  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Gali et al. (US 20190297233) and in view of  Schmidt et al. (US 20190391260) and further in view of  Hu et al. (US 20170178328).

Regarding claim 5, the combination of Gali and Schmidt teaches the limitations of claim 1 as discussed above. In addition, Gali further discloses that identify positions of features of the secondary part (fig. 4, step of Calculate hitch ball position);  and using the positions of the features to identify the angle of the secondary Part (fig .4, step of calculate the trailer angle).
	It is noticed that the combination of Gali and Schmidt does not disclose explicitly of analyzing contrasting pixels to identify positions.
	Hu disclose of analyzing contrasting pixels to identify positions (paragraph 0037,  While the vehicle 14 and trailer 12 are engaged in the straight pull maneuver, the controller 38 derives an averaged image of all images captured by the imaging device 34 during a period of time 
at step 120 … with respect to the averaged image, pixels associated with the trailer 12 will keep their contrast; paragraph 0044, … It is contemplated that additional threshold values may be used to differentiate between trailer pixels and vehicle pixels since vehicle pixels will generally have a higher degree of contrast relative to trailer pixels due to the blurring of the trailer 12).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology analyzing contrasting pixels to identify positions as a modification to the method for the benefit of that to average ground noise (Hu, paragraph 0037).

	Regarding claim 14, the combination of Gali and Schmidt teaches the limitations of claim 10 as discussed above. In addition, Gali further discloses that identify positions of features of the secondary part (fig. 4, step of Calculate hitch ball position);  and using the positions of the features to identify the angle of the secondary Part (fig .4, step of calculate the trailer angle).

	Hu disclose of analyzing contrasting pixels to identify positions (paragraph 0037,  While the vehicle 14 and trailer 12 are engaged in the straight pull maneuver, the controller 38 derives an averaged image of all images captured by the imaging device 34 during a period of time 
at step 120 … with respect to the averaged image, pixels associated with the trailer 12 will keep their contrast; paragraph 0044, … It is contemplated that additional threshold values may be used to differentiate between trailer pixels and vehicle pixels since vehicle pixels will generally have a higher degree of contrast relative to trailer pixels due to the blurring of the trailer 12).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology analyzing contrasting pixels to identify positions as a modification to the computer product for the benefit of that to average ground noise (Hu, paragraph 0037).

8.	Claim 18  is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Gali et al. (US 20190297233) and in view of  Schmidt et al. (US 20190391260) and further in view of  Brimmer (US 20200148256).

	Regarding claim 18, the combination of Gali and Schmidt teaches the limitations of claim 17 as discussed above, In addition, Gali further discloses that vehicle control system further 
includes a camera (fig. 3, rear camera), a sensor (paragraph 0041, … the wheel angle and speed are determined via image processing of captured image data, while in other examples the wheel angle and speed are received from other sensors), 

	Brimmer disclose of a motor with steering to control an operation of the hinged vehicle (paragraph 0015,  The feedback actuator comprises a motor for applying a torque to limit angular rotation of the steering handwheel when in the trailer backup mode).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a motor with steering to control an operation of the hinged vehicle as a modification to the system for the benefit of that to have better control of the hinged vehicle.

9. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
10.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423